Case 1:19-cv-00295-LPS-JLH Document 22 Filed 07/11/19 Page 1 of 1 PageID #: 419




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

 COOLTVNETWORK.COM, INC.,                         )
                                                  )
                  Plaintiff,                      )
                                                  )
    v.                                            ) C.A. No. 19-295-LPS
                                                  )
 LIMELIGHT NETWORKS, INC.,                        )
                                                  )
                  Defendant.                      )


                      DEFENDANT LIMELIGHT NETWORKS, INC.’S
                        NOTICE OF SUBSEQUENT AUTHORITY
         Pursuant to District of Delaware Civil Local Rule 7.1.2(b), Defendant Limelight Net-

works, Inc. submits the attached opinion from Bridge and Post, Inc. v. Verizon Communications,

Inc., et al., United States Court of Appeals for the Federal Circuit, No. 2018-1697, dated July 5,

2019 (Ex. A), as subsequent authority in support of its Motion to Dismiss (D.I. 16). This non-

precedential opinion addresses issues under 35 U.S.C. § 101 that are similar to those present in

this case.

                                                     /s/ Karen E. Keller
                                                     John W. Shaw (No. 3362)
                                                     Karen E. Keller (No. 4489)
                                                     SHAW KELLER LLP
                                                     I.M. Pei Building
                                                     1105 North Market Street, 12th Floor
 OF COUNSEL:                                         Wilmington, DE 19801
 Asim Bhansali                                       (302) 298-0700
 Kate Lazarus                                        jshaw@shawkeller.com
 K W UN B HANSALI L A ZARUS LLP                      kkeller@shawkeller.com
 555 Montgomery Street, Suite 750                    Attorneys for Defendant
 San Francisco, CA 94111
 (415) 630-2350


 Dated: July 11, 2019



                                                 1
